EXHIBIT 10.4

EXECUTION VERSION

SECOND AMENDMENT AGREEMENT to that certain Stock Pledge Agreement, dated
January 10, 2013 (this “Amendment Agreement”) entered into by and among MTC
Puerta México, S. de R.L. de C.V. (“MTC”) and Highstar Harbor Holdings México,
S. de R.L. de C.V (“HHH” and together with MTC, the “Pledgors” and each a
“Pledgor”), Vamos a México, S.A. de C.V. (the “Company”), JPMorgan Chase Bank,
N.A., as Collateral Agent, acting on its own behalf and on behalf and for the
benefit of the Secured Parties as pledgee (hereinafter, together with its
successors or assigns, the “Pledgee”, and together with the Pledgors and the
Company, the “Parties”) (capitalized terms used and not defined herein shall
have the meanings ascribed to them in the Original Stock Pledge Agreement (as
defined below)).

RECITALS

WHEREAS, on August 30, 2010, Kansas City Southern de México, S.A. de C.V.
(“KCSM”), as borrower, entered into a Credit Agreement for the maximum principal
amount of US$100,000,000.00 (one hundred million dollars 00/100, currency of the
United States of America) (the “Original Credit Agreement”), with various
financial institutions and other persons from time to time parties thereto or
that subsequently became parties thereto (including their successors and
assigns) as lenders, The Bank of Nova Scotia, as administrative agent,
Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, as Collateral Agent, and The Bank of Nova Scotia and Banc
of America Securities LLC, as joint lead arrangers and joint bookrunners.

WHEREAS, on August 30, 2010, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, the Company and the Pledgors
entered into a Stock Pledge Agreement (Contrato de Prenda sobre Acciones) (the
“Original Stock Pledge Agreement”), under which the Pledgors granted a first
priority lien in favor of Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, acting as pledgee, in respect of
the Collateral, to secure the due and punctual performance of the Obligations. A
copy of the Original Stock Pledge Agreement (without exhibits) is attached
hereto as Exhibit “A”.

WHEREAS, on September 30, 2011, KCSM, as borrower, entered into an Amended and
Restated Credit Agreement to amend and restate the Original Credit Agreement in
its entirety, including but not limited to, increase the maximum principal
amount to US$200,000,000.00 (two hundred million dollars 00/100, currency of the
United States of America) (the “First Amended and Restated Credit Agreement”),
with various financial institutions and other persons from time to time parties
thereto (including their successors and assigns) as lenders, JPMorgan Chase
Bank, N.A., as administrative agent and as collateral agent, JPMorgan
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as
joint lead arrangers and joint bookrunners, JPMorgan Securities LLC as
Syndication Agent, BBVA Bancomer, S.A., Institución de Banca Múltiple, Grupo
Financiero BBVA Bancomer as joint bookrunner and co-documentation agent and Bank
of America N.A. as co-documentation agent.



--------------------------------------------------------------------------------

WHEREAS, on September 30, 2011, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, acting as substituted pledgee,
the Pledgee, acting as substitute pledgee, the Pledgors, as pledgors and the
Company, entered into an Assignment and Amendment Agreement (Contrato
Modificatorio y de Cesión) to the Original Stock Pledge Agreement (the
“Assignment and Amendment Agreement” and the Original Stock Pledge Agreement as
amended by the Assignment and Amendment Agreement, the “Stock Pledge
Agreement”), under which Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat assigned and transferred all its
rights and obligations under the Original Stock Pledge Agreement to the Pledgee,
and the Pledgee accepted such assignment and transfer. A copy of the Assignment
and Amendment Agreement (without exhibits) is attached hereto as Exhibit “B”.

WHEREAS, on November 29, 2012, KCSM, as borrower, various financial institutions
and other persons from time to time parties thereto or that subsequently became
parties thereto (including their successors and assigns) as lenders, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, JPMorgan
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as
joint lead arrangers and joint bookrunners, JPMorgan Securities LLC, as
syndication agent and BBVA Bancomer, S.A., Institución de Banca Múltiple, Grupo
Financiero BBVA Bancomer and Bank of America, N.A., as co-documentation agents,
entered into a Second Amended and Restated Credit Agreement to amend and restate
the First Amended and Restated Credit Agreement in its entirety (the “Second
Amended and Restated Credit Agreement”, and Original Credit Agreement as amended
and restated by the First Amended and Restated Credit Agreement and the Second
Amended and Restated Credit Agreement, the “Credit Agreement”). A copy of the
Second Amended and Restated Credit Agreement (without exhibits) is attached
hereto as Exhibit “C”.

WHEREAS, the Parties hereto are entering into this Amendment Agreement to modify
several clauses of the Stock Pledge Agreement in order to reflect certain terms
of the Second Amended and Restated Credit Agreement.

REPRESENTATIONS

 

  I. Each of the Pledgors hereby represents and warrants that:

(a) MTC and HHH are limited liability companies with variable capital
(sociedades de responsabilidad limitada de capital variable), duly organized and
validly existing under the laws of the United Mexican States (“Mexico”) and are
in compliance with their corporate and any other obligations under the laws of
the jurisdiction of their organization.

(b) It has the corporate power and authority to enter into this Amendment
Agreement and has obtained all required corporate authorizations and approvals
to perform its obligations in the terms provided hereunder.

 

2



--------------------------------------------------------------------------------

(c) Its attorney-in-fact is duly authorized to enter into this Amendment
Agreement, which authority has not been revoked or modified in any manner
whatsoever.

(d) The execution and performance of this Amendment Agreement, and the granting
of the pledge under the Stock Pledge Agreement do not violate its by-laws or any
other documents or any law, regulation, judgment or order applicable to it or
any contract, agreement, deed or other instrument to which it is a party or to
which its rights and properties are subject or result in the creation or
imposition of any lien, claim or rights of third parties upon or with respect to
any such properties, other than the pledge under the Stock Pledge Agreement.

(e) It is the legal and beneficial owner, free of any lien, encumbrances or
ownership limitations (except for the pledge and security interest created under
the Stock Pledge Agreement) of the Collateral.

(f) It is willing to enter into this Amendment Agreement in order to amend
several clauses of the Stock Pledge Agreement in order to reflect certain terms
of the Second Amended and Restated Credit Agreement.

(g) Other than as described herein, the execution of this Amendment Agreement
does not affect the first priority security interest in the Collateral granted
under the Stock Pledge Agreement to secure the due and prompt satisfaction of
any and all of the Obligations and all the necessary actions to perfect and
protect such security interest have been taken.

(h) Except as expressly stated herein, no consent of any other person and no
authorization, permit, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required (i) for the
Pledgors to execute this Amendment Agreement and to maintain the pledge by the
Pledgors of the Collateral pursuant to the Stock Pledge Agreement or for the
execution or performance of this Amendment Agreement by the Pledgors, (ii) for
the perfection or maintenance of the pledge on the Collateral created under the
Stock Pledge Agreement (including the first priority nature of such pledge) or
(iii) to exercise the remedies in respect of the Collateral pursuant to the
Stock Pledge Agreement.

(i) By executing this Amendment Agreement, it expressly recognizes the existence
of the Secured Parties and the legal capacity of the Pledgee to act as
Collateral Agent on behalf and for the benefit of Secured Parties in the
execution of this Amendment Agreement and under the Stock Pledge Agreement, and
the legal capacity and authority of its respective representatives to execute
this Amendment Agreement.

 

  II. The Pledgee hereby represents and warrants that:

(a) It is a national association legally organized and validly existing under
the laws of the United States of America, acting on behalf and for the benefit
of the Secured Parties, as Collateral Agent pursuant to the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

(b) Its representative is duly authorized to enter into this Amendment
Agreement, which authority has not been revoked or modified in any manner
whatsoever.

 

  III. The Company hereby represents and warrants that:

(a) It is a corporation with variable capital (sociedad anónima de capital
variable), duly organized and validly existing under the laws of Mexico and is
in compliance with its corporate and any other obligations under the laws of the
jurisdiction of its organization.

(b) It has the corporate power and authority to enter into this Amendment
Agreement and has obtained all required corporate authorizations and approvals
to perform its obligations in the terms provided hereunder.

(c) Its attorney-in-fact is duly authorized to enter into this Amendment
Agreement, which authority has not been revoked or modified in any manner
whatsoever.

(d) The execution and performance of this Amendment Agreement, and the granting
of the pledge under the Stock Pledge Agreement do not violate its by-laws or any
other documents or any law, regulation, judgment or order applicable to it or
any contract, agreement, deed or other instrument to which it is a party or to
which its rights and properties are subject or result in the creation or
imposition of any lien, claim or rights of third parties upon or with respect to
any such properties.

(e) It is willing to enter into this Amendment Agreement in order to amend
several clauses of the Stock Pledge Agreement in order to reflect certain terms
of the Second Amended and Restated Credit Agreement.

(f) Other than as described herein, the execution of this Amendment Agreement
does not affect the first priority security interest in the Collateral granted
under the Stock Pledge Agreement to secure the due and prompt satisfaction of
any and all of the Obligations and all the necessary actions to perfect and
protect such security interest have been taken.

(g) Except as expressly provided herein, no consent of any other person and no
authorization, permit, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required (i) for the
Pledgors to execute this Amendment Agreement and to maintain the pledge by the
Pledgors of the Collateral pursuant to the Stock Pledge Agreement or for the
execution or performance of this Amendment Agreement by the Pledgors, (ii) for
the perfection or maintenance of the pledge on the Collateral created under the
Stock Pledge Agreement (including the first priority nature of such pledge) or
(iii) to exercise the remedies in respect of the Collateral pursuant to the
Stock Pledge Agreement.

(h) By executing this Amendment Agreement, it expressly recognizes the existence
of the Secured Parties and the legal capacity of the Pledgee to act as
Collateral Agent on behalf and for the benefit of Secured Parties in the
execution of this Amendment Agreement and under the Stock Pledge Agreement, and
the legal capacity and authority of its respective representatives to execute
this Amendment Agreement.

 

4



--------------------------------------------------------------------------------

NOW, THEREFORE the Parties have agreed to the following:

CLAUSES

FIRST. Amendments to the Stock Pledge Agreement.

Effective as of the date hereof, the Parties hereby agree to amend certain
clauses of the Stock Pledge Agreement, as described below:

(a) Clause Fifth is hereby amended to read as follows:

“Clause Fifth. Term.

The pledge created hereunder shall remain in full force and effect until the
Termination Date (as defined in the Credit Agreement) has occurred. The number
of the Pledged Shares subject to this Agreement shall not be reduced,
notwithstanding the partial payment of the Obligations.

Notwithstanding the foregoing, the pledge created hereunder shall be terminated,
released and discharged, prior to the Termination Date (as defined in the Credit
Agreement), pursuant to Section 9.12 of the Credit Agreement.”

(b) The first paragraph of Clause Sixth is hereby amended to read as follows:

Clause Sixth. Covenants of each Pledgor.

During the effectiveness of this Agreement, each Pledgor shall:

 

…

(c) Clause Twelfth is hereby amended to read as follows:

Clause Twelfth. Release of Pledge.

(i) Promptly after the occurrence of the Termination Date, or (ii) as soon as
reasonably practicable after the receipt by the Pledgee of a written notice from
the Borrower stating that an Investment Grade Period (as defined in the Credit
Agreement) has commenced and provided that no Event of Default (as defined in
the Credit Agreement) shall have occurred and be continuing, the Pledgee agrees
to execute any documents that are necessary in order to release the pledge
created hereunder, at the cost and expense of the Pledgors. The Pledgee shall
not be required to make any representations or warranties in any such release
documents.

 

5



--------------------------------------------------------------------------------

SECOND. Registration of this Amendment Agreement.

(a) The Pledgors hereby agree to

(i) formalize this agreement before a Notary Public in Mexico on the date
hereof;

(ii) file this Amendment Agreement for registration with (i) the Public Registry
of Property and Commerce of the Pledgors domicile and (ii) the Registry of
Guaranties on Movable Assets, within fifteen (15) calendar days following the
date hereof (with such extensions as the Pledgee may grant in its sole
discretion); and

(iii) obtain and deliver to the Pledgee written confirmation, in terms
satisfactory to the Pledgee, of the registration of this Amendment Agreement
with (i) the Registry of Guaranties on Movable Assets, within twenty
(20) Business Days from the date of its filing before such registry (with such
extensions as the Pledgee may grant in its discretion), and (ii) the Public
Registry of Property and Commerce, within one hundred and twenty (120) calendar
days from the date of its filing before such registry (with such extensions as
the Pledgee may grant in its sole discretion).

THIRD. Ratification of the Terms of the Stock Pledge Agreement.

The Parties agree and confirm that the only amendments to the Stock Pledge
Agreement are those set forth in this Amendment Agreement. The Pledgors and the
Pledgee hereby confirm and ratify all of the terms and conditions of the Stock
Pledge Agreement which are, and continue to be, in full force and effect.

FOURTH. No Novation.

The execution of this Amendment Agreement shall not constitute (i) a novation
(novación) of the obligations of the Pledgors and the Pledgee under the Stock
Pledge Agreement or (ii) a novation (novación), modification or payment of the
Obligations.

FIFTH. Notices.

(a) All notices and other communications related to this Amendment Agreement,
shall be in writing, in the English and Spanish languages, and shall be
delivered or sent to the domiciles or facsimile numbers set forth below, or in
any other domicile or facsimile number designated by each party or its
representatives by written notice to the other party. Such notices and
communications shall be delivered or sent (i) by hand, (ii) by courier, or
(iii) by facsimile. The parties for such effects designate the following
domiciles:

 

6



--------------------------------------------------------------------------------

The Pledgors and the Company:

Montes Urales No. 625

Col. Lomas de Chapultepec

11000, México D.F.

Facsimile: (5255) 9178 5600 ext. 22179

Telephone: (5255) 9178 5647

Attention: Legal Department (Departamento Jurídico)

The Pledgee:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, Floor 10

Houston, Texas 77002

Telephone: (713) 750 1882 / (713) 427 6530

Facsimile: (713) 750 2938

Attention: Colton Rainey/Jide Williams

cc: JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Facsimile: (212) 270-5100

Attention: Matthew Massie

(b) Any Party may change its domicile to receive notices pursuant to this
Amendment Agreement by giving written notice not less than five (5) Business
Days prior to the date on which such change shall become effective in accordance
with the provisions of this Clause.

(c) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter;
provided that, as long as it is authorized by applicable law, the impossibility
of delivering notices due to changes in the addresses that have not been
notified to the other Party hereto, or the refusal of any party to accept any
notice, shall be considered received on the date of such delivery to the prior
address or refusal to accept a notice.

SIXTH. Governing Law and Jurisdiction.

This Amendment Agreement shall be governed by and construed in accordance with
the federal laws of Mexico. For the interpretation, construction, performance
and enforcement of this Amendment Agreement, the Parties irrevocably submit to
the jurisdiction of the federal courts located in the Federal District, and
waive any right to any jurisdiction to which they may be entitled by reason of
their respective present or future domicile.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Amendment Agreement as of the date
first above written.

 

PLEDGOR MTC PUERTA MÉXICO, S. DE R.L. DE C.V. /s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

PLEDGOR HIGHSTAR HARBOR HOLDINGS MÉXICO, S. DE R.L. DE C.V /s/ Edgar Aguileta
Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

COMPANY VAMOS A MÉXICO, S.A. DE C.V. /s/ Edgar Aguileta Gutiérrez

BY: Edgar Aguileta Gutiérrez

TITLE: Attorney-in-Fact

 

8



--------------------------------------------------------------------------------

THE PLEDGEE

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent, acting on its own behalf and

on behalf and for the benefit of the Secured Parties

/s/ Argel Becerra Adame

BY: Argel Becerra Adame

TITLE: Attorney-in-Fact

 

9



--------------------------------------------------------------------------------

Exhibit “A”

Original Stock Pledge Agreement (without exhibits)

 

10



--------------------------------------------------------------------------------

Exhibit “B”

Assignment and Amendment Agreement

 

11



--------------------------------------------------------------------------------

Exhibit “C”

Second Amended and Restated Credit Agreement (without exhibits)

 

12